DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on February 3rd, 2022 for application no. 16/466,636 filed on June 4th, 2019. Claims 1, 6 and 8-10 are pending. In the present amendment, claims 8-10 remain withdrawn, claim 1 is amended, and claims 2-5 and 7 are canceled.

Claim Objections
	Regarding Claim 1 (lines 17-19), please separate the recitation of “the depth of the grooves is 0.5 mm or greater wherein the thrust plate has three or more gate marks on an inner circumferential face of the thrust plate” with a semicolon.

	Regarding Claim 1 (lines 19-23), please change the recitation of “these gates marks are formed at equal intervals in the circumferential direction of the thrust plate, wherein the number of the gates marks is the same as the number of the grooves on the one thrust face and the number of the grooves on the other thrust face, and the gates marks” to - - these [[gates]] gate marks are formed at equal intervals in the circumferential direction of the thrust plate, wherein the number of the [[gates]] gate marks is the same as the number of the grooves on the one thrust face and the number of the grooves on the other thrust face, and the [[gates]] gate marks - - as these features are previously referred to in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over NTN CORP (JP 11-170397) cited in the IDS filed August 5th, 2019, in view of Dong et al. (“Formation mechanism and structural characteristics of unfoamed skin layer in microcellular injection-molded parts”), hereinafter Dong, and in view of Barth et al. (US 8,764,298), hereinafter Barth. See translation provided by Applicant in the IDS filed August 5th, 2019.

Regarding Claim 1, NTN CORP (‘397) teaches a hollow disc-shaped, synthetic resin thrust plate ([Overview] - “The thrust washer for a high speed and high surface pressure slide is formed of a resin composition”),
wherein the thrust plate (Fig. 3, 1) is used for a planetary gear device used for construction machinery (emphasis added; MPEP 2114(II) - “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”), and 
without correction of a plane shape (recitation of a correction step within an apparatus claim does not distinguish itself from the structure taught by the prior art; see “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”),
wherein the thrust plate (1) having a plurality of radial grooves (2, 2a) at equiangular intervals in terms of a disc central angle on each of both thrust faces (see Fig. 3a), 
wherein the grooves (2) on one thrust face and the grooves (2a) on another thrust face are same in number (each have face has eight grooves in Fig. 3a), 
wherein the grooves (2) on the one thrust face and the grooves (2a) on the other thrust face are arranged so as not to overlap with each other in a circumferential direction (see Fig. 3a and 3b), are arranged so as to have an angular deviation of 1/2 of an angular interval between the grooves (2, 2a) adjacent to each other on a same thrust face in terms of the disc central angle (see Fig. 3a; [0128] - “Preferably, the grooves are arranged at substantially equal angles radially about an axis of an annular thrust washer, and adjacent grooves are arranged at equal intervals”),
wherein the thrust plate (1) is an injection-molded product ([0016] - “A method for manufacturing a thrust washer for a high speed and high surface pressure sliding part is characterized in that a molten resin composition containing a polyarylene sulfide based resin, a carbon fiber and a perfluoro based fluororesin as essential components is injection molded”);
wherein the thrust plate (1) has one gate mark ([0017] - “sprue is formed at 1 locations”) on an inner circumferential face of the thrust plate ([0020] - “Further, since a sprue is disposed on an inner peripheral surface or an outer peripheral surface of a mold for forming a thrust washer, a gate (gate) mark is not formed on a thrust sliding surface, and adverse effects such as a decrease in slip property due to a gate (sprue) mark and a decrease in mechanical strength can be avoided”), 
the gate mark is formed so as not to overlap with the grooves (2) on the one thrust face and the grooves (2a) on the other thrust face in the circumferential direction (claim 10 - “wherein the arrangement of the sprue is such that a sprue and a groove do not overlap on a radiation axis from a center of a thrust washer”), and 
wherein the synthetic resin is at least one selected from polyamide resin, polyacetal resin, polyether ether ketone resin, and polyimide resin ([0076] - “To enhance adhesion between the carbon fibers and the PAS resin and to improve mechanical characteristics of the thrust washer material, and the like. The surface of these carbon fibers may be subjected to surface treatment using a treating agent containing an epoxy resin, a polyamide resin, a polyester resin, a polycarbonate resin, a polyacetal resin, or the like, or a silane coupling agent such as an epoxy silane, an aminosilane, or the like” emphasis added).
NTN Corp (‘397) does not explicitly teach “wherein when the thickness of the thrust plate is 1 mm to 2 mm, a thinnest part of the thrust plate is 0.7 mm or greater, and when the thickness of the thrust plate is 2 mm to 5 mm, the depth of the grooves is 0.5 mm or greater”. However, NTN Corp (‘397) does teach “In consideration of the thickness of a part which is projected from a plane thrust part of a flat thrust plate part which is mainly constituted, I.e., a thickness of a part constituting a thrust plane, a depth of a fluid groove is considered. Preferably, a value of 50% or less, preferably 30% or less, more preferably 20% or less, or less than the above value of the thickness ensures the mechanical strength of the entire thrust washer” [0148].
NTN Corp (‘397) does suggest a range of ratios relating groove depth with thrust plate thickness, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to appropriately size the groove depth taught by NTN Corp (‘397) as suggested by NTN Corp (‘397), such that “wherein when the thickness of the thrust plate is 1 mm to 2 mm, a thinnest part of the thrust plate is 0.7 mm or greater, and when the thickness of the thrust plate is 2 mm to 5 mm, the depth of the grooves is 0.5 mm or greater”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of increasing the marketability of the thrust plate taught by NTN Corp (‘397) by expanding the number of applications in which the thrust plate could be used. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
NTN Corp (‘397) does not teach “wherein the thrust plate has three or more gate marks on an inner circumferential face of the thrust plate, these gates marks are formed at equal intervals in the circumferential direction of the thrust plate, wherein the number of the gates marks is the same as the number of the grooves on the one thrust face and the number of the grooves on the other thrust face, and the gates marks are formed so as not to overlap with the grooves on the one thrust face and the grooves on the other thrust face in the circumferential direction”. In other words, NTN Corp (‘397) only teaches one gate provided between two grooves instead of a respective gate located between each of the grooves seen in Fig. 3a (claim 10 - “wherein the arrangement of the sprue is such that a sprue and a groove do not overlap on a radiation axis from a center of a thrust washer”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide a gate mark between each groove of the thrust plate taught by NTN Corp (‘397) as suggested by NTN Corp (‘397), such that “wherein the thrust plate has three or more gate marks on an inner circumferential face of the thrust plate, these gates marks are formed at equal intervals in the circumferential direction of the thrust plate, wherein the number of the gates marks is the same as the number of the grooves on the one thrust face and the number of the grooves on the other thrust face, and the gates marks are formed so as not to overlap with the grooves on the one thrust face and the grooves on the other thrust face in the circumferential direction”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing a symmetrical amount of gate marks around the inner circumferential surface of the thrust plate taught by NTN Corp (‘397). Furthermore, the courts have held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. See MPEP 2144.04(VI)(B) - Duplication of Parts.
NTN Corp (‘397) does not explicitly teach “wherein the thrust plate is an injection-molded product and has skin layers by injection molding on both thrust faces”. However, it would be apparent to one of ordinary skill in the art that NTN Corp (‘397) teaches an injection molded thrust plate which intrinsically possesses skin layers resulting from the injection molding process explicitly taught by NTN Corp (‘397).
Dong teaches a plate (see p. 12, Fig. 8) is an injection-molded product and has skin layers by injection molding on both thrust faces (Fig. 8; “Skin layer generated by fountain flow effect”; p. 2 - “Microcellular injection-molded parts have a foamed core region and two unfoamed skin layers on the cross-section fractured surface, as shown in Figure 1. Because numerous micro-size cells exist in the interior of the part, the microcellular injection-molded parts are lower in weight than products made by the conventional injection-molding process and stronger than conventional foamed parts made by chemical blowing agent”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to manufacture the injection molded thrust plate “wherein the thrust plate is an injection-molded product and has skin layers by injection molding on both thrust faces”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reducing the weight and increasing the strength of the thrust plate taught by NTN Corp (‘397).
NTN Corp (‘397) does not teach “has a thickness of 1 mm to 5 mm and an outer diameter of greater than 70 mm but 200 mm or less than”. However, NTN CORP (‘397) does teach “Since a thrust washer for a high speed and high surface pressure slide, such as a thrust washer for transmission or a thrust washer for automatic transmission, which is made of a predetermined composition, is excellent in wear resistance, it is possible to form a thin axial dimension (thickness)” [0018].
Barth teaches a thrust plate (see Figs. 1A and 1B) has a thickness of 0.591” and an outer diameter of 18.479” resulting in an outer diameter to thickness ratio of 31.3 that exists between the range of 70/1 and 70/5 as defined in claim 1 (lines 3-4). Barth also teaches “There is shown in FIG. 1A a top plan view of an example of a Prior Art thrust washer design. FIG. 1B shows a side view of the same. Manufacturers of specialty thrust washers typically receive specifications from their prospective customers for a new application. As such a thrust washer's geometry, that is, its part thickness, inner and outer diameters and ultimately its volume, typically emanate from specifications necessitated by the customer's application. Since the required part geometry can vary with the application, there are times when the required part size and geometry are such that the part volume is too large for an injection molding machines shot capacity. The factors for determining the proper parameters for injection molding are well documented in numerous books, one of which is entitled "Injection Molding Handbook" By Tim A. Osswald, Lih-Sheng Turng, Paul J. Gramann.” (col. 1, line 46).
“has a thickness of 1 mm to 5 mm and an outer diameter of greater than 70 mm but 200 mm or less than”, as one of ordinary skill in the art would have recognized the result of doing so would have been predictable, and have the obvious advantage of increasing the marketability of the thrust plate taught by NTN Corp (‘397) by expanding the number of applications in which the thrust plate could be used. Barth recognizes “a thrust washer's geometry, that is, its part thickness, inner and outer diameters and ultimately its volume, typically emanate from specifications necessitated by the customer's application” (col. 1, line 46), so the benefits of using the thrust washer taught by NTN CORP (‘397) could be applied to different applications other than what NTN CORP (‘397) originally intended. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2008-256069), in view of NTN CORP (JP 11-170397), in view of Dong (“Formation mechanism and structural characteristics of unfoamed skin layer in microcellular injection-molded parts”), and in view of Barth (US 8,764,298).  Hitachi (‘069) and NTN Corp (‘397) are cited in the IDS filed August 5th, 2019.

Claim 6, Hitachi teaches a thrust plate (Fig. 3, “thrust plate” 24) is arranged between a planetary gear (“planetary gear” 21) and a carrier (“carrier” 22) included in a planetary gear device (20) such that one thrust face is in contact with the planetary gear (21) and another thrust face is in contact with the carrier (22), and has
a hollow part into which a planetary gear shaft (“planetary gear shaft” 25) is inserted when used (see Fig. 3).
Hitachi does not teach “the synthetic resin thrust plate according to claim 1”.
NTN CORP (‘397), Dong and Barth teach the synthetic resin thrust plate according to claim 1 (see 103 rejection above). NTN CORP (‘397) also teaches “To provide a thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” [0008].
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the thrust plate taught by Hitachi with the thrust plate taught by NTN CORP (‘397), Dong and Barth, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing “a thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” as taught by NTN CORP (‘397). See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Response to Arguments
The Applicant's arguments filed February 3rd, 2022 are in response to the Office Action mailed November 3rd, 2021. The Applicant's arguments have been fully considered.
Claim 1, Applicant’s argument that “The NTN CORP reference only describes making a thrust plate that is formed into a planar configuration using a hot-plate press in a separate step, a thrust plate having a structure where both thrust surfaces have skin layers in a large, thin, hollow disc-shaped thrust plate. This thrust plate does not make the claimed thrust plate obvious” (p. 5) is not persuasive. As stated above, the recitation of a correction step within an apparatus claim does not distinguish itself from the structure taught by the prior art (MPEP 2113(I) - “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”). Applicant must rely on the physical features that result from a specific process and not the process steps themselves to overcome the prior art of record.
Regarding Claim 1, Applicant’s argument that “Dong is concerned with causing an unfoamed skin layer to form in the making of microcellular injection-molded parts. This process utilizes a foaming agent and as disclosed in the drawing on page 12 of Dong, requires the use of a single gate. The drawing on page 12 of Dong discloses that the unfoamed layers in the Dong product are formed by the action of a single mold gate that induces a fountain flow in the mold that causes the formation of the unfoamed layers. Amended claim 1 recites that the molded part has three gate marks which are formed by three gates in the molding process. The use of three gates is contrary to the teachings of Dong and is not made obvious by Dong” (p. 5) is not persuasive. Claim 1 recites “wherein the thrust plate is an injection-molded product and has skin layers by injection molding on both thrust faces”. NTN Corp (‘397) clearly teaches an injection molded thrust plate; however, NTN Corp (‘397) fails to explicitly teach skin layers. Dong teaches skin layers form naturally with injection molded products. If these skin layers 
Regarding Claim 1, Applicant’s argument that “Barth discloses a thrust plate with an outer diameter of roughly over 70 mm (18.479 inches (approximately 469 mm)) and a thickness of 0.591 inches (approximately 15 mm). If this thrust plate were to be made thinner according to the dimensions recited in amended claim 1, strain would occur that would cause a non-planar shape in the formed thrust plate. Barth describes only "the present invention provides a functional design that is also easy to manufacture." NTN CORP and Barth do not describe or suggest any strain issues that occur with larger, thinner plates” (p. 6) is not persuasive. It is not the responsibility of the Patent Office to speculate how the thrust plate taught by NTN Corp (‘397), Dong and Barth would perform under the conditions specified in the Applicant’s remarks. Please recite the physical features that allow the claimed invention to prevent strain if Applicant believes these physical features exist.
Regarding Claim 1, Applicant’s argument that “NTN CORP actually discloses a thrust washer used in transmissions of automobiles and the like in paragraphs [0033] and [0179] for high speed and high surface pressure sliding [Claim 1]. A thrust washer is not a thrust plate that can be used in the planetary gear of construction machinery. The conditions of use for thrust washers used in transmissions for automobiles, etc., are completely different from those for thrust plates used in the planetary gear device of construction machinery” (p. 6) is not persuasive. There is no patentable difference between the terms “thrust washer” and “thrust plate”. Both of these terms define the same shape and both devices perform the same function. Applicant must recite physical features that distinguish between the claimed thrust plate and the thrust washer taught by NTN Corp (‘397).
Regarding Claim 1, Applicant’s argument that “Thus, although NTN CORP discloses that warpage can be solved by shape correction, it does not disclose or suggest that the additional step for correction of the planar shape of a molded thrust plate can be eliminated by the use of the grooved structure recited in amended claim 1. In particular, NTN CORP fails to provide any teaching or suggestion that correction of the plane shape is a technical problem (the problem solved by the present invention) when the outer diameter of the thrust plate is greater than 70 mm” (p. 6) is not persuasive. Applicant’s arguments are drawn towards the process in which the claimed apparatus is made and seem contrary to the Applicant’s election of the apparatus (see “Response to Election / Restriction” filed by Applicant on January 4th, 2021). Applicant must rely on the physical features that result from a specific process and not the process steps themselves to overcome the prior art of record.
Regarding Claim 1, Applicant’s argument that “The Examiner has acknowledged, at page 6 of the Office Action of June 11, 2021, that NTN CORP does not teach that when the thickness of the thrust plate is 1mm to 2mm, the thinnest part of the thrust plate is 0.7mm or greater, and when the thickness of the thrust plate is 2mm or greater, the grooves depth are 0.5mm or greater. No reference has been cited to support the argument that this structure would be obvious” (p. 7) is not persuasive. NTN Corp (‘397) does not explicitly teach the recited dimensions; however, NTN Corp (‘397) does teach “In consideration of the thickness of a part which is projected from a plane thrust part of a flat thrust plate part which is mainly constituted, I.e., a thickness of a part constituting a thrust plane, a depth of a fluid groove is considered. Preferably, a value of 50% or less, preferably 30% or less, more preferably 20% or less, or less than the above value of the thickness ensures the mechanical strength of the entire thrust washer” [0148]. NTN Corp (‘397) clearly suggests a range of ratios relating groove depth with thrust plate thickness, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to appropriately size the groove depth taught by NTN Corp (‘397) as suggested by NTN Corp (‘397). Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
Regarding Claim 1, Applicant’s argument that “NTN CORP does not describe the arrangement of the grooves 2 on one thrust face so that the grooves 2a on the other thrust face are arranged so as not to overlap grooves 2 on the other face in a circumferential direction” (p. 8) is not persuasive. As seen in Figs. 3a and 3b, NTN Corp (‘397) clearly teaches grooves (2) on the one thrust face and grooves (2a) on another thrust face are arranged so as not to overlap with each other in a circumferential direction ([0128] - “Preferably, the grooves are arranged at substantially equal angles radially about an axis of an annular thrust washer, and adjacent grooves are arranged at equal intervals”).
Regarding Claim 6, Applicant’s argument that “Hitachi discloses a thrust plate that is used for a planetary gear device of construction machinery (Fig. 1). However, Hitachi does not disclose any synthetic resin thrust plate or an injection molded thrust plate. Hitachi states in paragraph [0025] states "The thrust plate 24 is made of a thin sheet of a thickness "t" (Fig. 3), punched into the required ring shape". According to this description, it is apparent that Hitachi's thrust plate is made of metal” is not persuasive. Examiner still believes it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the thrust plate taught by Hitachi (‘069) with the thrust plate taught by NTN CORP (‘397), Dong and Barth, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing “a thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” as taught by NTN CORP (‘397).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659